United States Court of Appeals
                     For the First Circuit


No. 06-2284

           MARTA CARRASQUILLO; GILBERTO RIVERA-RIVERA;
            CONJUGAL PARTNERSHIP RIVERA-CARRASQUILLO,
                     Plaintiffs, Appellants,

                                v.

  COMMONWEALTH OF PUERTO RICO, through its Justice Department;
           DEPARTMENT OF CORRECTIONS AND REHABILITATION;
   MIGUEL PEREIRA-CASTILLO, Secretary and Administrator of the
       Department of Corrections and Rehabilitation and the
  Corrections Administrator; JORGE L. RAÍCES, Assistant to the
    Secretary; CARIDAD COLÓN-TORRES, Human Resources Officer;
    RAFAEL SANTIAGO-TORRES, Sub-Secretary of the Department of
     Corrections and Rehabilitation; NORBERTO JIMÉNEZ-BURGOS,
      Special Assistant to the Secretary and in his personal/
                        individual capacity,
                       Defendants, Appellees.




                           ERRATA SHEET


     The opinion of this Court issued on June 28, 2007 is amended
as follows:

     On page 6, line 2:   Replace "a facts" with "a fact"